ORDER
Robert Hogan appeals the denial of his Rule 29.15 motion for post-conviction relief, based on ineffective assistance of counsel.
We have reviewed the briefs and the record on appeal, and find no error of law.
*557A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
Judgment affirmed. Rule 84.16(b).